Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7, 11-14, 16-26 is pending.
Claims 6 and 11 is withdrawn.
Claims 1-5, 12-14 and 16-26  is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.
 
Action Summary
Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  "Triphase accelerator corporation announces full enrollment results of its phase 1 trial of marizomib and bevacizumab in malignant glioma" by Clinical Leader (hereinafter ‘Clinical’) of record is withdrawn due to applicants amendment of claims.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triphase accelerator corporation announces full enrollment results of its phase 1 trial of marizomib and bevacizumab in malignant glioma" by Clinical Leader (hereinafter ‘Clinical’) of record as applied to claims 1-5 and 7-9 above is maintained with modifications due to applicants amendment of claims.
Claim 12-13, 16-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triphase accelerator corporation announces full enrollment results of its phase 1 trial of marizomib and bevacizumab in malignant glioma" by Clinical Leader (hereinafter ‘Clinical’) as applied to claims 1-5 and 7-9 above  in view of the document entitled “Radiotherapy plus concomitant and adjuvant temozolomide for glioblastoma” by Stupp, et al. (hereinafter 'Stupp') both are of record is maintained with modifications due to applicants amendment of claims.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triphase accelerator corporation announces full enrollment results of its phase 1 trial of marizomib and bevacizumab in malignant glioma" by Clinical Leader (hereinafter ‘Clinical’) as applied to claims 1-5 and 7-9 above in view of "Improved Optune system approved for glioblastoma multiforme” by (INMAN) all are of record is maintained with modifications due to applicants amendment of claims.


Response to Arguments
Arguments with regards to Clinical in the anticipation rejection is moot since the anticipatory rejection has been withdrawn due to applicants amendment of clailms.

Applicants argues several times and varying ways (page 6) that Clinical does not address claim 1 as amended.  This argument has been fully considered but has not been found persuasive.  Harrison teaches that marizomib is an irreversible proteasome inhibitor (abstract).  Harrison teaches that the was a multicenter, open-label, phase I trial of marizomib administered by two dosing schedules, 8 dose escalation and 6 dose escalations (page 4560, figure 1).   Harrison discloses treatment-emergent adverse events in all grades (which would include grades 1 and 2) and grade 3 (Table 3).  It would have been obvious to one of ordinary skills in the art at the time of filing to administering to the subject the proteasome inhibitor (marizomib) at increasing dose amounts of the proteasome inhibitor until the subject experiences at least one central nervous system-related adverse event that is grade 1 or 2.  One would have been motivated to employ the proteasome inhibitor (marizomib) at increasing dose amounts of the proteasome inhibitor until the subject experiences at least one central nervous system-related adverse event because it is known in the art to administer marizomib in escalation dosing (e.g. increasing dosing) until an adverse event occurs as taught by both Clinical and Harrison with a reasonable expectation of success.  Additionally, is known in the art that marizomib at increasing dosing causes adverse events such as dizziness, gate disturbance and hallucinations grade 1 and 2 as disclosed by Harrison. Since all grades and grade 3 are disclosed by table 3 and there was no grade 4; one can reasonably conclude that all grades would be grades 1 and 2 with a reasonable expectation of success.
Applicants argues that Clinical merely describes a dose escalation study (page 6).  This argument has been fully considered but has not been found persuasive.  Clinical discloses a method of treating a central nervous system cancer in a subject in need thereof (phase 1 trial of marizomib and bevacizumab in malignant glioma (central nervous system cancer)Clinical teaches that the method comprising a treatment regimen comprising administering to the subject a therapeutic amount of a proteasome inhibitor (administering 0.8 mg/m2 dose of marizomib (proteasome inhibitor); page 1, 3rd paragraph), wherein the therapeutic amount, in the context of the treatment regimen, is sufficient for the subject to experience at least one central nervous system-related adverse event (most common study treatment-related adverse events across both phases of the study include fatigue, headache, nausea, diarrhea, dysphonia, hypertension, vomiting, hallucination and weakness; page 2, 2nd paragraph) and wherein administration of the therapeutic amount is continued once the adverse event is triggered (patients receiving 0.8 mg/m2 marizomib on days 1,8, and 15 of a 28-day cycle.  
Applicants argue several times and various ways neither Clinical nor Stupp that a skilled artisan would not believe that administration of a proteasome inhibitor in an amount sufficient for the subject to experience at least one central nervous system-related event would increase overall survival or progression free survival compared to administration of a proteasome inhibitor in an increasing amount where the adverse event is not observed.  This argument has been fully considered but has not been found persuasive.  Clinical teaches that in context of the treatment regimen, is sufficient for the subject to experience at least one central nervous system-related adverse event (most common study treatment-related adverse events across both phases of the study include fatigue, headache, nausea, diarrhea, dysphonia, hypertension, vomiting, hallucination and weakness; page 2, 2nd paragraph) and wherein administration of the therapeutic amount is continued once the adverse event is triggered (patients receiving 0.8 mg/m2 marizomib on days 1,8, and 15 of a 28-day cycle.
Applicants argue that HWU does not teach the limitation of amended claim 1.  This arugment has been fully considered but has not been found persuasive.  As stated above Clinical in view of Harrison which teaches that marizomib is an irreversible proteasome inhibitor (abstract).  Harrison teaches that the was a multicenter, open-label, phase I trial of marizomib administered by two dosing schedules, 8 dose escalation and 6 dose escalations (page 4560, figure 1).   Harrison discloses treatment-emergent adverse events in all grades (which would include grades 1 and 2) and grade 3 (Table 3).  It would have been obvious to one of ordinary skills in the art at the time of filing to administering to the subject the proteasome inhibitor (marizomib) at increasing dose amounts of the proteasome inhibitor until the subject experiences at least one central nervous system-related adverse event that is grade 1 or 2.  It would have been obvious to one of ordinary skills in the art at the time of filing to administering to the subject the proteasome inhibitor (marizomib) at increasing dose amounts of the proteasome inhibitor until the subject experiences at least one central nervous system-related adverse event that is grade 1 or 2.  One would have been motivated to employ the proteasome inhibitor (marizomib) at increasing dose amounts of the proteasome inhibitor until the subject experiences at least one central nervous system-related adverse event because it is known in the art to administer marizomib in escalation dosing (e.g. increasing dosing) until an adverse event occurs as taught by both Clinical and Harrison with a reasonable expectation of success.  And Hwu discloses wherein the temozolomide is administered for about 12 cycles (number of cycles during which the combinatorial treatment is administered to a patient will be from about 1 to about 12 cycles; paragraph [0083]).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Clinical in view of Harrison to provide, wherein the temozolomide is administered for about 12 cycles, as disclosed by Hwu and Stupp, in order to provide an improved and effective therapeutic regimen for central nervous system cancer such as glioblastoma because it is known in the art that glioblastoma is an aggressive type of central nervous system cancer, with a reasonable expectation of success absence evidence to the contrary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 24-26 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Triphase accelerator corporation announces full enrollment results of its phase 1 trial of marizomib and bevacizumab in malignant glioma" by Clinical Leader (hereinafter ‘Clinical’) in view of Harrison (Phase 1 Clinical Trail of Marizomib (NPI-0052) in Patients with Advanced Malignancies Including Multiple Myeloma:  Study NPI-00520102 Final results, Clinical Cancer Research, April 26, 2016, 4559-4566) both are of record.
Clinical discloses a method of treating a central nervous system cancer in a subject in need thereof (phase 1 trial of marizomib and bevacizumab in malignant glioma (central nervous system cancer) shows 34 percent of patients achieving six months progression-free survival (PFS) and 55 percent achieving nine months overall survival (OS); title; page 1, last paragraph), the method comprising a treatment regimen comprising administering to the subject a therapeutic amount of a proteasome inhibitor (administering 0.8 mg/m2 dose of marizomib (proteasome inhibitor); page 1, 3rd paragraph), wherein the therapeutic amount, in the context of the treatment regimen, is sufficient for the subject to experience at least one central nervous system-related adverse event (most common study treatment-related adverse events across both phases of the study include fatigue, headache, nausea, diarrhea, dysphonia, hypertension, vomiting, hallucination and weakness; page 2, 2nd paragraph) and wherein administration of the therapeutic amount is continued once the adverse event is triggered (patients receiving 0.8 mg/m2 marizomib on days 1,8, and 15 of a 28-day cycle.  Clinical further discloses wherein the glioma is grade IV malignant glioma (phase 1 study evaluating marizomib (MRZ) in combination with bevacizumab (BEV) in patients with WHO grade IV malignant glioma; page 1, 1st paragraph).  Clinical further discloses wherein the proteasome inhibitor is administered once per week (patients received 0.8 mg/m2 marizomib on days 1, 8, and 15 of a 28-day cycle (once per week); page 2, 2nd paragraph).  Clinical further discloses wherein the treatment regimen comprises the proteasome inhibitor in combination with an additional therapeutic agent (phase 1 study evaluating marizomib (MRZ) in combination with bevacizumab (BEV) in patients with WHO grade IV malignant glioma; page 1, 1st paragraph).  Clinical further discloses wherein the proteasome inhibitor is administered at an initial dosage of about 0.8 mg/m2 (glioma patients received 0.8 mg/m2 marizomib on days 1,8, and 15 of a 28-day cycle (once per week); page 2, 2nd paragraph).  Clinical further discloses wherein the bevacizumab is administered at a dose of about 10 mg/kg (glioma patients receiving standard dose of bevacizumab (BEV at lOmg/kg) on days 1 and 15, of a 28-day cycle; page 1,3rd paragraph).  Clinical further discloses wherein the proteasome inhibitor is administered on days 1, 8,15 (glioma patients receiving standard dose of bevacizumab (BEV at 10mg/kg) on days 1 and 15, of a 28-day cycle; page 1, 3rd paragraph).
 Clinical does not disclose increasing dose amounts.
Harrison teaches that marizomib is an irreversible proteasome inhibitor (abstract).  Harrison teaches that the was a multicenter, open-label, phase I trial of marizomib administered by two dosing schedules, 8 dose escalation and 6 dose escalations (page 4560, figure 1).   Harrison discloses treatment-emergent adverse events in all grades (which would include grades 1 and 2) and grade 3 (Table 3).  Harrison teaches that adverse events are fatigue, nausea, diarrhea, dizziness, headache, vomiting, hallucination, cognitive disorders, gate disturbance (table 3).  Harrison teaches that there were no grade 4 (life-threatening)-related adverse events (page 4563, left column).
It would have been obvious to one of ordinary skills in the art at the time of filing to administering to the subject the proteasome inhibitor (marizomib) at increasing dose amounts of the proteasome inhibitor until the subject experiences at least one central nervous system-related adverse event that is grade 1 or 2.  One would have been motivated to employ the proteasome inhibitor (marizomib) at increasing dose amounts of the proteasome inhibitor until the subject experiences at least one central nervous system-related adverse event because it is known in the art to administer marizomib in escalation dosing (e.g. increasing dosing) until an adverse event occurs as taught by both Clinical and Harrison with a reasonable expectation of success.  Additionally, is known in the art that marizomib at increasing dosing causes adverse events such as dizziness, gate disturbance and hallucinations grade 1 and 2 as disclosed by Harrison. Since all grades and grade 3 are disclosed by table 3 and there was no grade 4; one can reasonably conclude that all grades would be grades 1 and 2 with a reasonable expectation of success.

 

Claim 12-13, 16-18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triphase accelerator corporation announces full enrollment results of its phase 1 trial of marizomib and bevacizumab in malignant glioma" by Clinical Leader (hereinafter ‘Clinical’) in view of Harrison (Phase 1 Clinical Trail of Marizomib (NPI-0052) in Patients with Advanced Malignancies Including Multiple Myeloma:  Study NPI-00520102 Final results, Clinical Cancer Research, April 26, 2016, 4559-4566) as applied to claims 1-5 and 24-26 above  in view of the document entitled “Radiotherapy plus concomitant and adjuvant temozolomide for glioblastoma” by Stupp, et al. (hereinafter 'Stupp') all are of record.
Clinical and Harrison as cited above.
Neither Clinical nor Harrison disclose wherein the additional therapeutic agent is temozolomide and dosing, wherein temozolomide is administered for 6 weeks and 5 connsective days, nor administration of radiotherapy at a dose of about 60 Gy.
Stupp discloses wherein the additional therapeutic agent is temozolomide for treating glioblastoma (patients with newly diagnosed, histologically confirmed glioblastoma were randomly assigned to receive radiotherapy plus temozolomide; page 987, 2nd paragraph).  Stupp discloses wherein the therapeutic regimen further comprises administration of radiotherapy (patients with newly diagnosed, histologically confirmed glioblastoma were randomly assigned to receive radiotherapy; page 987, 2nd paragraph). Stupp discloses wherein the temozolomide is administered every day at a dosage of 75 mg/m2 (patients with newly diagnosed, histologically confirmed glioblastoma are administered temozolomide a dose of 75 mg per square meter of body-surface area per day; page 987, 2nd paragraph).  Stupp discloses wherein the temozolomide is administered for six weeks (temozolomide is administered from the first to the last day of radiotherapy, and radiotherapy is continued for six weeks (thus, temozolomide is administered for six weeks); page 987, 2nd paragraph).  Stupp discloses wherein the temozolomide is administered on five consecutive days a week for a 28-day cycle at a dosage of between about 150 mg/m2 to about 200 mg/m2 (six cycles of adjuvant temozolomide with 150 to 200 mg per square meter for 5 days during each 28-day cycle; page 987, 2nd paragraph).  Stupp discloses wherein the radiotherapy is administered once daily for five days a week at a dose of about 60 Gy (patients with newly diagnosed, histologically confirmed glioblastoma were randomly assigned to receive radiotherapy, a fractionated focal irradiation in daily fractions of 2 Gy given 5 days per week for 6 weeks, for a total of 60 Gy; page 987, 2nd paragraph).
It would have been obvious to administer marizomib, bevacizumab and temozolomide because all three compounds are known in the art to treat newly diagnosed glioma (e.g. glioblastoma).  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art. Therefore, it would have been prima facie obvious to combine marizomib, bevacizumab and temozolomide composition cojointly in a formulation to treat glioma (e.g. glioblastoma) with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Clinical in view of Harrison to provide, wherein the temozolomide is administered for six weeks, as disclosed by Stupp, in order to provide an improved and effective therapeutic regimen for central nervous system cancer with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Clinical in view of Harrison to provide, wherein the temozolomide is administered on five consecutive days a week for a 28-day cycle at a dosage of between about 150 mg/m2 to about 200 mg/m2, as disclosed by Stupp, in order to provide an improved and effective therapeutic regimen for central nervous system cancer with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Clinical in view of Harrison to provide, wherein the radiotherapy is administered once daily for five days a week at a dose of about 60 Gy, as disclosed by Stupp, in order to provide an improved and effective therapeutic regimen for central nervous system cancer with a reasonable expectation of success absence evidence to the contrary.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triphase accelerator corporation announces full enrollment results of its phase 1 trial of marizomib and bevacizumab in malignant glioma" by Clinical Leader (hereinafter ‘Clinical’) in view of Harrison (Phase 1 Clinical Trail of Marizomib (NPI-0052) in Patients with Advanced Malignancies Including Multiple Myeloma:  Study NPI-00520102 Final results, Clinical Cancer Research, April 26, 2016, 4559-4566) as applied to claims 1-5 and 24-26 above in view of "Improved Optune system approved for glioblastoma multiforme” by (INMAN) all are of record.
Clinical and Harrison as cited above.
Neither Clinical nor Harrison disclose wherein the therapeutic regimen comprises administration of treatment device using tumor treating fields (OPTUNE)
Inman discloses wherein the therapeutic regimen comprises administration of OPTUNE (Optune for patients with glioblastoma multiforme (GBM), which is an aggressive type of brain tumor, for use in the combination with chemotherapy and radiation therapy; page 1, 1 st paragraph, 3rd paragraph).
 It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Clinical in view of Harrison to provide, wherein the therapeutic regimen comprises administration of treatment device using tumor treating fields (OPTUNE), as disclosed by Inman, in order to provide an improved and effective therapeutic regimen for central nervous system cancer with a reasonable expectation of success absence evidence to the contrary.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triphase accelerator corporation announces full enrollment results of its phase 1 trial of marizomib and bevacizumab in malignant glioma" by Clinical Leader (hereinafter ‘Clinical’) in view of Harrison (Phase 1 Clinical Trail of Marizomib (NPI-0052) in Patients with Advanced Malignancies Including Multiple Myeloma:  Study NPI-00520102 Final results, Clinical Cancer Research, April 26, 2016, 4559-4566) and “Radiotherapy plus concomitant and adjuvant temozolomide for glioblastoma” by Stupp, et al. (hereinafter 'Stupp') as applied to claims 12-13, 16-18 and 20-22 above in view of US 2002/0128228 Al (HWU) both are of record.
Clinical and Harrison as disclosed above.
Neither Clinical nor Harrison disclose wherein the temozolomide is administered for about 12 cycles.
Hwu discloses wherein the temozolomide is administered for about 12 cycles (number of cycles during which the combinatorial treatment is administered to a patient will be from about 1 to about 12 cycles; paragraph [0083]). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Clinical in view of Harrison to provide, wherein the temozolomide is administered for about 12 cycles, as disclosed by Hwu and Stupp, in order to provide an improved and effective therapeutic regimen for central nervous system cancer such as glioblastoma because it is known in the art that glioblastoma is an aggressive type of central nervous system cancer, with a reasonable expectation of success absence evidence to the contrary.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
Claims 1-5, 12-14, 16-26 are rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627